DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/08/2021.
Claims 1, 3-6, 8, 10-12, 14-17, and 20 have been amended.
Claims 2, 7, 9, and 13 have been canceled.
Claims 1, 3-6, 8, 10-12, and 14-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
Summary of grounds of rejection modifications and status in view of amendments:
Double Patenting: Withdrawn.
35 U.S.C. 112(b): prior issues resolved, added rejection for claims 8 and 17.
 35 U.S.C. 101: Claim 12 Abstract idea rejections essentially maintained, Claim 1 transitory medium rejection withdrawn, is now rejected for abstract idea same as claim 12.
Prior Art /35 USC § 102/103 rejections: Majority of claims continue to be rejected under § 102 rejection in view of Mukherjee.



Applicant's arguments filed 10/08/2021 with respect to the rejections under 35 USC § 101 to have been fully considered but they are not persuasive.

The 35 U.S.C. 101 – Abstract Idea rejections are maintained below. Regarding Applicant’s Remarks at pg. 9-10:
“The Examiner also noted that the 101 and 112 rejections for claim 12 (and potentially claim 1) could be resolved via amendments reciting particular topology for the distributed hardware elements and/or automated placement of the service requests…As amended above, independent claim 12 now recites particular topology for the distributed hardware elements and/or automated placement of the service requests…In addition, amended claim 12 refers to automatically selecting at least one cloud of the plurality of clouds for hosting the service. These amendments to claim 12 are in accordance with the Examiner's comments during the Examiner Interview that the § 101 rejections of claim 12 could be resolved via amendments reciting a particular monitoring topology for the distributed hardware elements and/or automated placement of service requests. ”

For clarity of record, the monitoring topology possibilities Examiner was referencing were those illustrated in FIG. 52 and/or 53, which Applicant (and hereafter Examiner) refers to as “connectivity schemes”, the thought being that provided sufficient structural details of the distributed arrangement the claims could amount to significantly more in a manner similarly to Bascom1. But the additional recitation of various modules to implement the steps as recited in the amended claims, essentially directed to a singular one of the engines, does not resolve the eligibility issues as detailed in the rejections below.
selecting” is a step reasonably performed in the human mind (contrast with  “automatically deploying” language employed in parent application 16550835).  In retrospect the verb ‘place’ which has slightly different usages by different vendors may have been may have been poor word choice, Examiner apologizes for any miscommunication.

Applicant’s arguments filed 10/08/2021 with respect to the rejections under 35 USC § 102/103 have been considered but are not persuasive.

On pg. 11 of the Remarks, Applicant essentially argues:
Mukherjee fails to disclose each and every element of independent claim 1, as amended above. Specifically, Mukherjee fails to disclose a cloud selection module in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to acquire cloud data and information of the plurality of clouds from the storage medium; receive service assignment requests from one or more clients; and to automatically select at least one cloud of the plurality of clouds for hosting one of the services.
Mukherjee also fails to disclose each and every element of independent claim 12, as amended above. Specifically, Mukherjee fails to disclose acquiring, via the cloud observation module, collective cloud data and information of the plurality of clouds; receiving, via the cloud selection module, service assignment requests from a client of a plurality of clients; and automatically selecting at least one cloud of the plurality of clouds for hosting the service.

“The service providers, on the other hand, are cloud providers. These can be public cloud, private cloud, community cloud or hybrid cloud. The CB keeps a track of all the services available in the federated environment…Publish manager maintains the information about different published services, both their pricing models and any constraint that they may impose. It helps the matchmaker module to select certain services for specific request (pg. 140, para. 3)…Matchmaker The job of this module is to find a suitable service for a specific request. Matchmaker accepts the pending requests from the RB, request being an application request, platform-specific request or infrastructure request, and looks for a match amongst all available services published by the providers in the publish manager. All such matches are then forwarded to the SLA manager…To determine which provider best fits with the user’s SLA needs, the SLA manager needs to evaluate the complete list of services of the CSPs chosen by the matchmaker, with special attention to factors such as service availability, the cost per unit of capacity for a provider, the mechanism and the metrics provided by the CSPs to monitor” (pg. 141, para. 3-4).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 


selecting”) which of a plurality of alternative “clouds” to recommend (“communicating an identification”) to a requesting client as a location “for hosting service”. As detailed below, the judicial exception is not integrated into a practical application nor does it recite any elements sufficient to amount to significantly more than the exception.
Claim 12 recites the step of “automatically selecting at least one cloud of the plurality of clouds for hosting the service” which can be practically performed in the human mind as all that is required by the step is to make a choice.
This judicial exception is not integrated into a practical application. 
The recitation that the selecting is performed “automatically” at most amounts to a generic recitation to implement the abstract idea on using a machine or generic computer. The remaining steps amount to mere data gathering (acquiring…acquiring…receiving) and/or outputting (communicating…) (see MPEP 2106.05(f) and (g)) and only serve to add insignificant extra-solution activity to the judicial exception. These additional elements are not sufficient to amount to significantly more than the judicial exception because generically “[r]eceiving or transmitting data over a network” for “gathering statistics” and/or other information constitute an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
The remaining limitations (providing an engine comprising: a storage medium; a cloud observation module…a cloud selection module…an interface module) recite list of generic computing modules whose inclusion in the steps amounts to no more than merely reciting to ‘apply’ the abstract idea on a generic computer, and/or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f).
 “system for cloud selection” recited in claim 1 is ineligible for all the same reasons as described above for claim 12. Although the description of the computer “modules” is slightly more lengthy (e.g. a cloud selection module in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to…automatically select at least one cloud of the plurality of clouds for hosting one of the services) they still only recite generic computer components performing generic computer functions at a high level of generality and do not cure the deficiencies described above.
Claims 3-6, 8, 10, 11, and 14-20 recite additional steps for storing information (e.g. claim 15: “updating said collective cloud information”), reorganizing information (e.g. 10, 19: “sorting said interdependent service components”), or the content of the information (e.g. claims 4, 14: “cloud data and information of said each cloud comprises: a compliance vector indicating compliance…a capability vector”), and/or generalized description of modules being “communicatively coupled” (e.g. "the cloud selection module is communicatively coupled to the one or more clients”),  which are similarly an abstract idea and/or not significantly more as described for Claims 1 and 12 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 “The system of claim 1 further comprising a plurality of multicast distributors, each multicast distributor having…a second channel from the engine to a plurality of multicast updates of the cloud information”, it is unknown in this context whether “multicast” is intended as a verb or “multicast updates” as a noun, but either is ambiguous since neither an act or a piece of information is something a “channel” can connect to a computing element (e.g. “the engine”). 
Claim 17 recites “the acquiring comprises aggregating cloud information of different sets of clouds”, the relationship and/or correspondence between the recited “different sets of clouds” and the prior recited “plurality of clouds” is unclear. Claim 17 continues, reciting an intended result of the aggregating: “…aggregating cloud information of different sets of clouds so that said collective cloud information is available to different cloud observers”, the recited intended result and subsequently introduced elements do not appear to relate to any prior positively recited step of the method making it unclear how and if the language affects the scope of the claim. Claim 17 continues, reciting language which is ambiguous for similar reasons as claim 8: “wherein each of the cloud observers has a channel from a placement engine to a plurality of multicast updates of the cloud information”.
In order to advance prosecution claims 8 and 17 have been interpreted as being generally directed to cloud monitoring embodiment(s) which employ some manner of intermediate element(s) between one or more of the clouds and the computing element making selection(s) which propagate and/or share cloud monitoring data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee (Role of Broker in InterCloud Environment).

Claim 1:
Mukherjee discloses the limitations as shown in the following rejections:
A system (cloud brokerage service) for cloud selection, the system comprising: an engine (broker) configured to place services in a plurality of clouds (pg. 123-124).
a storage medium configured to store data and information of each of the plurality of clouds (cloud service provider (CSP)); a cloud observation module (Information Collector, Publish Manager, and/or Monitoring Manager) in communication with the storage medium, wherein the cloud observation module includes one or more processors (not illustrated but inherently present for Mukherjee to operate as described) , and wherein the cloud observation module is configured to acquire data and information from the plurality of clouds (e.g. resource availability; load levels; CSP characteristics; service capabilities; etc.) (see pg. 133; pg. 137, para. 3; pg. 140, para. 3-4; pg. 142, para. 1; and pg. 134, Fig. 5.5; pg. 139, Fig. 5.6). 
a cloud selection module (Match Maker and/or Scheduler plus SLA Manager) in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to acquire cloud data and information of the plurality of clouds from the storage medium; receive service assignment requests from one or more clients; and to automatically select at least one cloud of the plurality of clouds for hosting one of the services (see at least pg. 128, § 5.4, para. 2; pg. 140, para. 3 and 6; pg. 141, para. 3-4; pg. 135-137, § 5.7; pg. 132-133) Exemplary quotation: 
“Publish manager maintains the information about different published services, both their pricing models and any constraint that they may impose. It helps the matchmaker module to select certain services for specific request (pg. 140, para. 3)…Matchmaker The job of this 

an interface module in communication with the cloud selection module, wherein the interface module is configured to acquire and update cloud data and information to communicate with one or more of the plurality of clients  (see pg. 128-129, § 5.4, para. 2-4; pg. 141, para. 1-2; pg. 140).

Claims 12 and 15:
Mukherjee discloses the limitations as shown in the following rejections:
A method for placing a service distributed across a plurality of clouds, comprising: providing an engine (broker) comprising: a storage medium; a cloud observation module  (Information Collector, Publish Manager, and/or Monitoring Manager) in communication with the storage medium; a cloud selection module (Match Maker and/or Scheduler plus SLA Manager) in communication with the storage medium; and an interface module (Provider Publish + Requester Interface; and/or network interface (inherent) in communication with the cloud selection module; pg. 123, Fig. 5.1; pg. 134, Fig. 5.5; pg. 139, Fig. 5.6; pg. 140-141).
acquiring, via the cloud observation module, data and information from each cloud of the plurality of clouds; acquiring, via the cloud observation module, collective cloud data and information of the plurality of clouds; storing the collective cloud information  
receiving, via the cloud selection module, service assignment requests from a client of a plurality of clients; automatically selecting at least one cloud of the plurality of clouds for hosting the service  (see at least pg. 128, § 5.4, para. 2; pg. 140, para. 6; pg. 141, para. 3-4; pg. 135-137, § 5.7; pg. 132-133) Exemplary quotation: 
“Matchmaker The job of this module is to find a suitable service for a specific request. Matchmaker accepts the pending requests from the RB, request being an application request, platform-specific request or infrastructure request, and looks for a match amongst all available services published by the providers in the publish manager. All such matches are then forwarded to the SLA manager…To determine which provider best fits with the user’s SLA needs, the SLA manager needs to evaluate the complete list of services of the CSPs chosen by the matchmaker, with special attention to factors such as service availability, the cost per unit of capacity for a provider…” (pg. 141, para. 3-4).

communicating, via the interface module, an identification of the at least one cloud to the client; updating said cloud information; and communicating the updated cloud information to the client  (see at least pg. 128-129, § 5.4, para. 2-4; pg. 140; pg. 141, para. 1-2).
performing intercloud coordination based on the stored collective cloud information (see at least pg. 127, para. 3-4; pg. 128-129, § 5.4, para. 3-5; pg. 137, para. 3).

Claims 3 and 6:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses the cloud selection module is communicatively coupled to the one or more clients…is communicatively coupled to the plurality of clouds through a plurality of communication paths in a network (see at least pg. 133; pg. 139, Fig. 5.6; pg. 141, para. 1).


Claims 4 and 14: 
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein said respective cloud information of said each cloud comprises: a compliance vector indicating compliance with individual service standards of a predefined list of standards; a capability vector indicating support of individual features of a predefined list of features; a resource-availability vector indicating projected availability of resources; and characterization data relevant to a predefined set of characteristics (see at least pg. 128-129, § 5.4; pg. 130; pg. 131, para. 3-4; pg. 135, para. 1; pg. 137-138; pg. 140, para. 2-3).

Claims 5 and 18:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses intercloud coordination module is configured to assign service components of a service comprising multiple interdependent service components to at least one cloud of the plurality of clouds (see at least pg. 127, para. 3-4; pg. 128-129, § 5.4, para. 3-5; pg. 134; pg. 137, para. 3).

Claim 16:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses acquiring comprises establishing a plurality of channels for the placing the service distributed across the plurality of clouds. (see at least pg. 140; pg. 139, Fig 5.6) disclosing the publish manager establishes respective connections to the CSPs to invoke/deploy requested services.




Claims 8 and 17:
Mukherjee discloses the limitations as shown in the rejections above. Regarding claims 8 and 17, Examiner notes the rejections under 112(b) above. Mukherjee further discloses (pg. 133-134; pg. 137) distributed schemes employing intermediate brokers propagating cloud information which anticipate the broadest reasonable interpretation of claims 8 and 17 including: a plurality of multicast distributors (e.g. “lower level” brokers Fig. 5.4 “Broker A”, “Broker N”; “local Brokers”; distributed metaschedulers), each multicast distributor having: a first channel from said observation module (e.g. Information Collector; Monitoring Manager) carrying cloud information pertinent to said plurality of clouds; being configured to multicast updates of the cloud information using second channels connected to other brokers and/or meta-schedulers; and discloses propagating and sharing cloud info to facilitate placement thus aggregating cloud information of different sets of clouds so that said cloud information is available to different cloud observers wherein each of the cloud observers has a channel from/to a placement engine (schedulers; broker Match Maker). Exemplary quotation:
 “jobs are directly submitted to a meta-scheduler and the meta-schedulers decide whether it is possible to schedule the job in their own cloud or decide to which local schedulers to relocate it.…real-time coordination is essential in decentralized interoperable collaborations so that the meta-schedulers are aware of the infrastructures available at any point in time in the ever-changing scenario. In the simplest of the cases, meta-schedulers query each other at regular intervals to collect the current load data” (pg. 137, para. 3).

Examiner additionally refers to the rejections to claims 6-8 in the 06/16/2021 Non-Final OA in view of Trihinas who provides a detailed description of monitoring topology alternatives for distributed multi-cloud systems. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (Role of Broker in InterCloud Environment) in view of Malawski (Scheduling Multilevel Deadline-Constrained Scientific Workflows on Clouds Based on Cost Optimization).

Claims 10, 11, 19 and 20:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee could be further relied upon for claims 10 and 19 due to their sheer breadth, since as written they recite a step to sort said interdependent service components into hierarchical sets of components with no indication (or limitation upon) what dictates the hierarchy and/or the sorting criteria to place components in a common set, any distinction between two interdependent service components/jobs could be construed as being a delineation between hierarchical sets of components (e.g. the job queue/arrival time, locally scheduled vs leased/exported components, scheduler hierarchy, etc.). However, in the interests of expediting prosecution, Examiner has interpreted the claims to incorporate subject matter from AppSpec pg. 47, li. 26 – pg. 48, li. 142 and FIG. 44 and notes that Mukherjee does not disclose sort said interdependent service components into hierarchical sets of components based on 
Malawski, however, discloses (pg. 2, col. 1; pg. 3-4, § 4) an analogous method for placing a multi-task service workflow, comprising tasks/components with interdependencies, across a plurality of heterogeneous clouds under a deadline constraint including (pg. 3-4, § 4) sorting said interdependent service components (tasks) into hierarchical sets (levels) of components and discloses (pg. 5, col. 2) allocating for each of said hierarchical sets (level) of components a respective predetermined, assignment time window (subdeadline) 
“a workflow is divided into several levels that can be executed sequentially and tasks within one level not do depend on each other (see Figure 2). Each level represents a set of tasks that can be partitioned in several groups (A, B, etc.) that share computational cost and input/output size. We assume that only one task group is executed on a specific cloud instance” (pg. 3, § 4).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to augment Mukherjee’s cloud meta-scheduler with Malawski’s method of level-based workflow scheduling to allow large workflows to be scheduled under deadline at optimal cost (pg. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2014/0201218 A1 is directed to multicloud broker implementation.
“A constraints-based resource discovery model for multi-provider Cloud environments” discloses an infrastructure resource discovery engine which operates in a multiprovider  cloud marketplace with multiple kinds of user requirements
“Deadline Distribution Strategies for Scientific Workflow Scheduling in Commercial Clouds” discloses a level-based workflow scheduling technique.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
              01/26/2022           

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)” (MPEP 2106.05(d))
        2 “FIG. 44 illustrates hierarchical sets 4400 of tasks determined from process 4200 and illustrated in FIG. 43. The set 4410 of layer-0 comprises independent root tasks for which host clouds may be sought concurrently. Each of sets 4420, 4430, and 4440 (of layer-1, layer-2, and layer-3, respectively) comprises tasks which are independent of each other and for which host clouds may be sought independently when respective dependency counts reduce to zero due to processing of tasks of preceding layers.”